Citation Nr: 0032363	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a femoral neck fracture of the right hip.  

2.  Entitlement to a compensable rating for a right knee 
disability prior to September 1, 1997.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of an arthroscopic chondroplasty of the right knee 
from September 1, 1997.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a nasal fracture.  

5.  Whether a separate rating is warranted for residuals of 
scar associated with nasal fracture.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
March 1993.  Thereafter, he served in the Reserves with the 
National Guard.  He was on active duty for training from 
August 3-4, 1996.  It appears he was given a medical 
discharge on August 5, 1997, with a 30 percent disability 
retirement rating.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a femoral neck fracture of the right hip, and 
assigned a 10 percent disability rating effective August 5, 
1996; granted service connection for residuals of an 
arthroscopic chondroplasty of the right knee, and assigned a 
noncompensable rating; and granted service connection for 
residuals of a nasal fracture, and assigned a noncompensable 
rating.  The veteran filed a notice of disagreement regarding 
the assigned disability ratings later that month.  

In a March 1999 rating decision, the RO granted a 30 percent 
rating for residuals of a femoral neck fracture of the right 
hip effective August 5, 1996, and a 10 percent rating for 
residuals of an arthroscopic chondroplasty of the right knee 
effective September 1, 1997.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 2000.  In a May 2000 rating 
decision, the RO granted a 10 percent disability rating for 
residuals of a nasal fracture with a deviated nasal septum 
effective August 5, 1996; and denied increased ratings for 
the right hip and knee disabilities.  

In March 2000, the veteran withdrew his power of attorney in 
favor of The American Legion and currently has no 
representation.  He was scheduled to testify at a personal 
hearing before a Veterans Law Judge in Washington, D.C., in 
September 2000.  However, he canceled the hearing and 
indicated that he did not wish it to be rescheduled.  

The issues of entitlement to an increased ratings for 
residuals of a femoral neck fracture of the right hip, 
residuals of an arthroscopic chondroplasty of the right knee 
and whether a separate rating is warranted for scar 
associated with nasal fracture will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's deviated nasal septum due to trauma is 
manifested by 100 percent obstruction of the right nasal 
passage and 75 percent obstruction of the left nasal passage 
and marked interference with breathing space; the level of 
disability has remained the same since the inception of the 
claim.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a nasal fracture with a deviated nasal septum 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000; Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996 
& 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran was injured on 
August 4, 1996 while on active duty for training.  His legs 
became tangled in a cable and he fell to the ground.  He 
sustained an injury to the right hip and a facial laceration 
above the right eye and nose.  He was transported by 
ambulance to a local hospital.  

Subsequent medical reports show that the veteran sustained a 
femoral neck fracture of the right hip and a nasal fracture.  
The laceration on the entire bridge of his nose and the right 
side of his face required 48 stitches.  

At a personal hearing before a hearing officer at the RO in 
April 2000, the veteran testified that he fractured his nose 
when he was injured and now had a deviated nasal septum.  He 
reported that he had an inability to breathe from his right 
nostril.  Other than that, the condition did not really 
affect his life or his ability to work.  

At a VA examination in May 2000, the veteran gave a history 
of a nasal fracture.  Currently, he complained of breathing 
problems, particularly out of the right side of his nose.  
The left side was clogged occasionally and he used nasal 
spray on a regular basis.  There was no purulent drainage, or 
dyspnea at rest or on exertion.  He had no speech impairment.  
He had occasional sinus headaches mostly over the frontal 
region, but they seemed unrelated to the breathing problems.  
He had a history of hay fever allergy.  He also had a history 
of snoring, which his spouse indicated had worsened since the 
accident.  Physical examination showed a well-healed external 
nasal scar.  The dorsum of his nose was deviated slightly to 
the right with an S-shaped dorsal deviation.  Anterior 
rhinoscopy revealed that his mucous membranes were moist and 
he had significant right septal deviation anteriorly.  
Examination of the nares revealed deviation of the septum 
posteriorly.  His larynx was normal.  He had 100 percent 
nasal obstruction on the right and approximately 75 percent 
nasal obstruction on the left.  There was no purulent 
discharge or crusting in the nasal cavity.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 
2096, (the Act).  The Act made several changes to chapter 51 
of title 38, United States Code.  It added a new section 
5100, which defines "claimant" as any individual applying 
for, or submitting a claim for, any VA benefit.  Pub. L. No. 
106-475, § 2, 114 Stat. at 2096.  It transferred from section 
5103(a) to section 5102(b) a provision imposing on VA a duty 
to notify a claimant of the evidence necessary to complete an 
incomplete application, changing the word "evidence" to 
"information."  Id. § 3(a), at 2096.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  It also 
revised section 5107(a) to provide only that, except as 
otherwise provided, a claimant is responsible for presenting 
and supporting a claim.  Id. § 4, at 2098.  

A review of the record reveals that the VA has met its duty 
to assist under the new law with regard to the issue 
pertaining to the septal defect.  Information concerning the 
nasal disability was elicited at the hearing, and the veteran 
was provided a medical examination.  In any event, in view of 
the reasoning behind the decision below, no useful purpose 
would be served in Remanding this issue for consideration by 
the RO of the new Act.  That is, the veteran has already been 
assigned the highest schedular evaluation possible, and he 
has not alleged that this condition results in an exceptional 
disability picture.  Further discussion of these matters 
appears below.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, is not applicable in the present case, 
because the veteran's claim for disability compensation has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of his appeal, and, where the 
record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  Accordingly, our analysis of this case will take 
the Fenderson decision into account.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The Court of Appeals for Veterans Claims has also held that, 
where a pertinent law or regulation changes after a claim has 
been filed or reopened but before the administrative and/or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also 
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order).  

The VA General Counsel has recently provided guidance as to 
how such changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

The regulations pertaining to rating respiratory disorders 
were revised, effective October 7, 1996.  The old criteria 
for a deviated nasal septum provided for a 10 percent 
evaluation when there was marked interference with breathing 
space due to traumatic deflection of the nasal septum.  With 
only slight symptoms, the disability was rated 
noncompensable.  38 C.F.R. § 4.97, DC 6502 (prior to October 
7, 1996).  Under the revised rating criteria, a 10 percent 
evaluation is assigned when there is 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side due to traumatic deviation of the septum.  38 C.F.R. 
§ 4.97, DC 6502 (2000).  These are the maximum schedular 
ratings available for this disability.  

Initially, the Board notes that, the RO assigned a 10 percent 
rating for the veteran's deviated nasal septum under the new 
rating criteria effective August 5, 1996, which is prior to 
the effective date of the regulations, contrary to the laws 
and General Counsel opinions cited above.  Furthermore, it 
appears that the veteran filed his claim for benefits at some 
time in 1997 in which case the old criteria would not be for 
application in his case.  However, the Board has declined to 
remand this matter for clarification because the outcome 
under either criteria is the same, and there has been no 
prejudice to the veteran.  A remand, solely for the purpose 
of clarification on this point would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran, and the Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Upon VA examination in May 2000, the examiner reported that 
the veteran's right nasal cavity was 100 percent obstructed 
and the left one was 75 percent obstructed.  The record 
indicates that the septum was deviated due to trauma and 
resulted in marked interference with breathing.  Accordingly, 
under either the old or new rating criteria the veteran is 
entitled to a 10 percent disability rating.  Furthermore, a 
higher rating is not available under either criteria, and the 
veteran stated at his personal hearing in April 2000 that the 
condition resulted in no other impairment.  Consequently, 
consideration for an extra-schedular evaluation under 
38 C.F.R. § 3.321(b) would be inappropriate.  Therefore, the 
Board concludes that a rating in excess of 10 percent for 
residuals of a nasal fracture with a deviated nasal septum is 
not warranted.  



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a nasal fracture with a deviated nasal septum is denied.  


REMAND

The record indicates that the veteran was injured while 
serving on active duty for training with the Pennsylvania Air 
National Guard on August 4, 1996; and it appears that he was 
given a medical discharge from the Guard effective August 5, 
1997.  The RO has granted effective dates of August 5, 1996 
for his disabilities.  Reconsideration of the ratings 
assigned should be accomplished as the case involves 
application of the holding in Fenderson, supra.  Under the 
Court's holding in Fenderson, a veteran may assert that his 
condition at the time of his original claim was worse than it 
was at a later stage of his appeal, and, where the record 
warrants it, VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of the 
claim.  This does not appear to have been accomplished.  In 
particular, the veteran's status as a hospital patient on 
August 5, 1996 is noted.  Accordingly, the RO should consider 
all rating provisions and regulations that may be applicable 
to the veteran's claim, including temporary total ratings 
under 38 C.F.R. §§ 4.28, 4.30 (2000). 

As to the nasal disability, it is observed that despite the 
Board's determination above that the veteran was not entitled 
to a rating in excess of 10 percent for residuals of a nasal 
fracture with a deviated nasal septum, he may be entitled to 
a separate rating for the scars associated with the injury.  
Separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Therefore, the Board finds 
that the RO should address the matter of whether the veteran 
is entitled to a separate rating for the scars associated 
with residuals of a nasal fracture.  

Although the veteran was examined for VA purposes in October 
1997, April 1999 and May 2000, the Board finds that 
additional examinations are required.  The importance of new 
examinations which takes into consideration past medical 
history is deemed necessary.  Furthermore, clinical data 
which takes into account both prior and recent medical 
treatment is needed to ensure that the evaluation of the 
veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.2 (2000).  Importantly, at a VA joints examination in May 
2000, the examiner noted that the claims folder was not 
available for review.

In this regard, the attention of the RO and the examiner is 
directed to the holding in DeLuca v. Brown.  Therein, the 
United States Court of Appeals for Veterans Claims held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2000).  
The veteran has indicated that the right hip and right knee 
disabilities cause him considerable and constant pain, and 
that he has difficulty participating in any significant 
physical activity, including work.  In fact, upon physical 
evaluation, the examiners noted that the veteran experienced 
considerable pain.  However, the examiners did not 
specifically comment on the additional range of motion loss 
that might be attributable to the factors listed in 38 C.F.R. 
§§ 4.40 and 4.45.  Therefore, another orthopedic examination 
is necessary.  

In addition, in a physical therapy record dated in March 
1997, it was noted that, even though not likely, it was a 
possibility that the veteran sustained gluteal nerve injury 
which could result in a permanent Trendelenburg gait.  At a 
VA examination in May 2000, physical examination revealed 
that the veteran continued to walk with a Trendelenburg gait.  
However, it has not been determined whether the veteran has 
nerve damage as a result of the injury that would be assigned 
a separate rating.  See Esteban supra.  Therefore, a 
neurological examination is necessary.  

The Board also notes that, the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. 
§ 4.14.  VAOPGCPREC 23-97 (July 1, 1997).  In a later 
opinion, the General Counsel noted that a similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).  

At his April 2000 personal hearing, the veteran requested 
consideration of an extra-schedular evaluation for his right 
hip disability and this request should be specifically 
considered by the RO.  The RO should also inform the veteran 
what other benefits may be available to him if additional 
surgery for his hip disability is required in the future 
(i.e., temporary total ratings for service-connected 
disabilities requiring hospitalization under 38 C.F.R. 
§ 4.29, or convalescent ratings under 38 C.F.R. § 4.30), as 
he also raised this concern at the hearing.  

Finally, the RO's attention is directed to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 
2096, (the Act) signed on November 9, 2000 which made several 
amendments to the law governing VA claims.  The Act made 
several changes to chapter 51 of title 38, United States 
Code.  It added a new section 5100, which defines "claimant" 
as any individual applying for, or submitting a claim for, 
any VA benefit.  Pub. L. No. 106-475, § 2, 114 Stat. at 2096.  
It transferred from section 5103(a) to section 5102(b) a 
provision imposing on VA a duty to notify a claimant of the 
evidence necessary to complete an incomplete application, 
changing the word "evidence" to "information."  Id. § 
3(a), at 2096.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a), at 2096-97.  
Perhaps most significantly, it added a new section 5103A, 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  It also revised section 5107(a) to provide 
only that, except as otherwise provided, a claimant is 
responsible for presenting and supporting a claim.  Id. § 4, 
at 2098.  The RO should assure that the requirements of this 
Act as it pertains to the veteran have been met.

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review and apply the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096. 

2.  The RO should ensure that all 
relevant medical and discharge records 
pertaining to the veteran's injury and 
service with the Pennsylvania Air 
National Guard are associated with the 
claims folder.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right hip, right knee, and nasal 
disabilities since August 1996.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records, that are not 
already contained in the file, must be 
associated with the claims folder.  

5.  Thereafter, the RO should schedule 
the veteran for VA orthopedic, 
neurological, and scar examinations to 
determine the current severity of his 
service-connected right hip and right 
knee disabilities, and the nasal scar.  
The claims folder must be made available 
to the examiners for review before the 
examination, and a copy of this Remand 
decision must be provided.  Such tests 
and/or X-rays as the examiners deem 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  

The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If an examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and explain the 
reason.  

(a)  Instructions for the orthopedic 
examiner:  

I.  The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's right hip and knee.  

II.  The examiner should indicate 
whether the veteran's right hip injury 
and residuals encompassed a fracture of 
the surgical neck of the femur with false 
joint; a fracture of the shaft or 
anatomical neck of the femur with 
nonunion, without loose motion and 
weight-bearing preserved with the aid of 
a brace; or a fracture of the shaft or 
anatomical neck of the femur with 
nonunion and loose motion.  The examiner 
should also note whether limitation of 
motion would be considered a residual of 
any of the three above-noted 
disabilities.  If the veteran's injury 
was unique, the examiner should comment 
as to whether the residual disability 
associated with his particular injury 
would be considered analogous to any of 
those disabilities noted above.  The 
discussion should focus on all periods of 
time since August 5, 1996. 

III.  The examiner should note 
whether there is any subluxation or 
lateral instability of the right knee; 
and if so, should indicate whether the 
impairment would be considered slight, 
moderate, or severe.  

IV.  The examiner should comment as 
to whether the veteran experiences 
frequent episodes of locking, or effusion 
into the joint of the right knee.  

V.  The examiner should indicate 
whether the right hip and/or right knee 
exhibits arthritis or degenerative joint 
disease.  

VI.  The examiner should describe 
all of the scars associated with the 
veteran's service-connected right hip and 
right knee disabilities and indicate 
whether they are tender and painful on 
objective demonstration or are poorly 
nourished with repeated ulceration.  If 
any scarring affects function of the 
right hip and/or right knee, this should 
be described as objectively as possible.  

VII.  The examiner should indicate 
whether the veteran's right hip and/or 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination, for each joint 
separately.  

VIII.  The examiner should express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
right hip and/or right knee is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups for each joint 
separately.

(b)  Instructions for the 
neurological examiner:

I.  The examiner should determine 
whether the veteran has permanent nerve 
damage as a result of the injury he 
sustained on active duty for training.  
If so, the nerve or nerves should be 
identified.  Please list all 
manifestations and severity of such nerve 
damage that the veteran exhibits. 

II.  The examiner should comment as 
to whether the veteran exhibits a 
Trendelenburg gait, and state whether 
this residual would be considered 
permanent.  

(c)  Instructions for the scar 
examiner:  

I.  The examiner should indicate 
whether the scar on the veteran's nose is 
tender or painful upon objective 
examination, or superficial, poorly 
nourished with repeated ulceration.  

II.  The examiner should comment on 
whether the scar on the veteran's nose 
would be described as disfiguring.  If 
yes, the examiner should state whether 
such disfigurement would be considered 
slight, moderate, severe or completely or 
exceptionally repugnant.  In this regard, 
an example of a severely disfiguring scar 
would be one producing a marked and 
unsightly deformity of the eyelids, lips 
or auricles.  A complete or exceptionally 
repugnant scar would be one equivalent to 
that producing a completely or 
exceptionally repugnant deformity of one 
side of the face or marked or repugnant 
bilateral disfigurement.

6.  The veteran should be provided the 
opportunity to submit additional medical 
statements pertaining to the above requested 
information from any of his private treating 
physicians or any information from his 
employer pertaining to how his disabilities 
may have interfered with his ability to 
perform the duties of his position.  If 
assistance is needed, he should request the 
help of the RO.  He should also be asked to 
provide an employment statement since his 
injury in 1996, to include dates of 
employment.  Furthermore, the RO should assure 
that the veteran is made aware of the 
requirements for an extra-schedular rating and 
invited to submit evidence or argument for 
such additional benefits.  That is, he may 
submit evidence showing that a service 
connected disability discussed in this Remand 
decision causes marked interference with 
employment or requires frequent periods of 
hospitalization.  In this regard, hospital 
records and evidence from his employer as to 
the effect of the disability on his ability to 
perform his job and any time lost due to the 
disability would be useful.

7.  When the above development has been 
completed, the claims for higher ratings for 
tv's sc disabilities should be readjudicated 
by the RO, to include consideration of the new 
Act cited above.  The RO should also determine 
whether a separate rating is warranted for 
scar residuals of a nasal fracture, whether 
entitlement to an extra-schedular rating for 
residuals of a fracture of the right hip is 
warranted, whether entitlement to any 
temporary total ratings for which he may have 
qualified during treatment resulting from his 
injury are warranted, and whether the ratings 
assigned have included consideration of the 
Fenderson case, discussed above.  If any of 
the determinations remain adverse to the 
veteran, he should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


